Grant, J.
(after stating the facts). Plaintiff has no standing in a court of law. He neglected to pay and has never tendered the amount due. The court cannot make a contract for him. Defendants have never been in default. If he desires to be relieved from the legal effect of his default in making payments, a court of equity is the proper and only forum in which he can get relief. He entered that forum, and filed a bill under which he was entitled to specific performance. This was tendered him and declined. He is therefore estopped to maintain a suit at law.
Judgment reversed, and no new trial ordered. Defendants will recover the costs of both courts.
The other Justices concurred.